Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of April 10, 2015 by and among RECRO PHARMA LLC, a Delaware limited
liability company (the “Borrower”) and ORBIMED ROYALTY OPPORTUNITIES II, LP, a
Delaware limited partnership (together with its Affiliates, successors,
transferees and assignees, the “Lender”).

WHEREAS, the Borrower and the Lender entered into a Credit Agreement, dated as
of March 7, 2015 (the “Credit Agreement”), pursuant to which the Lender has
extended credit to the Borrower on the terms set forth therein;

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Lender; and

WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

2. Amendments to Section 1.1.

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new defined term therein in the proper alphabetical order:

“Alkermes DEA Registrations” means the registrations issued to Alkermes
Gainsville LLC by the DEA permitting Alkermes Gainsville LLC to conduct business
with controlled substances.”

“Borrower DEA Registrations” means the registrations issued to the Borrower by
the DEA permitting the Borrower to conduct business with controlled substances.”

“DEA Registrations PoA” means the power of attorney granted to the Borrower by
Alkermes Gainsville LLC permitting the Borrower to conduct business with
controlled substances under the Alkermes DEA Registrations.”

“First Amendment” means the First Amendment to the Agreement, dated as of
April 10, 2015, between the Borrower and the Lender.”



--------------------------------------------------------------------------------

(b) The definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby amended by inserting “the First Amendment,” immediately after the phrase
“the Warrant,”.

(c) The definition of “Consolidated Total Leverage Ratio” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the phrase “Fiscal Quarter” and
replacing it with the phrase “period of four consecutive Fiscal Quarters”.

3. Amendment to Section 5.13. Section 5.13 of the Credit Agreement is hereby
amended by restating it in its entirety as follows:

“Section 5.13. Mortgaged Property. The Lender shall have received, in respect of
the Mortgaged Property, a Mortgage, dated as of the Closing Date, and duly
executed and delivered by an Authorized Officer of Borrower, which Mortgage
shall be substantially in the form of Exhibit G hereto, and legal opinions from
local counsel in the jurisdiction where the Mortgaged Property is situated and
from counsel in the jurisdiction where the owner of the Mortgaged Property is
organized with respect to customary matters relating to the Mortgage, which
opinions shall be in form and substance reasonably satisfactory to the Lender.”

4. Amendment to Section 5.15. Section 5.15 of the Credit Agreement is hereby
amended by deleting the following clause at the end thereof:

“, with the Lender named as loss payee or additional insured, as applicable”

5. Amendment to Section 6.17. Section 6.17 of the Credit Agreement is hereby
amended by deleting the clause “The Loan Parties and their respective
Subsidiaries have all material Permits,” with “Except as set forth on Schedule
6.17, the Loan Parties and their respective Subsidiaries have all material
Permits,”

6. Amendment to Section 7.15. Section 7.15 of the Credit Agreement is hereby
amended by inserting the following therein as new subsections (d), (e) and
(f) thereof:

“(d) On or before ninety (90) days following the Closing Date, (or such longer
period of time as the Lender may agree to in its sole discretion), Lender shall
have received endorsements of all insurance policies of the Loan Parties naming
the Lender as additional insured (in the case of liability insurance) or Lender
as loss payee (in the case of casualty insurance) on behalf of the Lender.

(e) On or before thirty (30) days following the Closing Date (or such longer
period of time as the Lender may agree to in its sole discretion), the Lender
shall have received, in respect of the Mortgaged Property, (i) a mortgagee’s
title insurance policy or marked up unconditional binder for such insurance,
together with a current ALTA survey thereof and a

 

-2-



--------------------------------------------------------------------------------

surveyor’s certificate, in form reasonably satisfactory to the Lender, provided
that such policy shall (A) be in an amount reasonably satisfactory to the Lender
with respect to the Mortgaged Property covered thereby but not less than the
fair market value of the Mortgaged Property covered thereby; (B) insure that the
Mortgage insured thereby creates a valid first Lien on such Mortgaged Property
free and clear of all defects and encumbrances, except as disclosed in the
Mortgage or as permitted by Section 8.3; (C) name the Lender as the insured
thereunder; (D) be in form reasonably satisfactory to the Lender; (E) contain
such endorsements, coinsurance, reinsurance and affirmative coverage as the
Lender may reasonably request; and (F) be issued by First American Title
Insurance Company or such other national title company or companies reasonably
satisfactory to the Lender (including any such title companies acting as
co-insurers or reinsurers, at the option of the Lender and (ii) evidence
satisfactory to it that all premiums in respect of such policy, all charges for
mortgage recording tax, and all related expenses, if any, have been paid or duly
provided for.

(f) On or before 180 days following the Closing Date, (or such longer period of
time as the Lender may agree to in its sole discretion), the Borrower DEA
Registrations and the Key Permits listed on Schedule 7.15(f) shall have been
obtained by the Borrower.

(g) The Borrower shall use commercially reasonable efforts to deliver a bailee
letter, in form and substance reasonably satisfactory to the Lender, from Adams
Transfer & Storage on or before sixty (60) days following the Closing Date. “

7. Amendments to Schedules to Credit Agreement. The schedules to the Credit
Agreement are hereby deleted in their entirety and replaced by the schedules set
forth in the disclosure letter attached hereto, which revised schedules shall
deemed to be incorporated into the Credit Agreement as of the date hereof and
each reference in the Credit Agreement to any such schedule shall be deemed to
refer to such schedule attached hereto on and after the date hereof.

8. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Lender and the Borrower of a counterpart signature
of the other to this Amendment duly executed and delivered by each of the Lender
and the Borrower.

9. Counterparts; Governing Law. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Remainder of Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

RECRO PHARMA, LLC

as the Borrower

By:

/s/ Randall Mack

Name: Randall Mack Title: President ORBIMED ROYALTY OPPORTUNITIES II, LP, as the
Lender

By OrbiMed ROF II LLC,

its General Partner

 

By OrbiMed Advisors LLC,

its Managing Member

By:

/s/ Samuel D. Isaly

Name: Samuel D. Isaly Title: Managing Member

Signature Page to First Amendment to Credit Agreement